DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 20 of U.S. Patent No. 11,019,273 (the ’273 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are, therefore, an obvious variant thereof. Claims 1, 12, and 20 of the instant application correspond to claims 9, 1, and 20, respectively, of the ’273 patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (US 2016/0300374 A1).

Claim 1, Woo teaches a method comprising:
at a device with a processor and non-transitory memory (device 100 comprising a processor 220; see Fig. 2. “…Software may be stored by one or more non-transitory computer readable recording mediums;” paragraph 0164) : 
obtaining, from an event camera (event sensor 210; paragraph 0069), a plurality of events, wherein each of the plurality of events includes a timestamp indicating a time (event-based vision sensor may also output a time at which the change in the intensity of light occurs; paragraph 0057) at which a respective threshold value was breached (event-based vision sensory detects “when an intensity of light increases by at least a predetermined amount in a third sensing element;” paragraph 0056); 
determining, based on the plurality of pixel events, a plurality of luminance estimation values corresponding to an amount of light received by portions of the event camera (“processor may change a color or a shape of a graphic representation and intensity in brightness” based on the output of the plurality of event signals; paragraph 0151); and
generating a static image of a scene based on the plurality of luminance estimation values (graphic representation 101 is displayed; paragraph 0064).

Claim 3, Woo further teaches wherein each of the plurality of events further includes a location indicator indicating a location of a pixel element of the event camera (each of the event signals may include time information and an address of the sensing element in which an event is generated;” paragraph 0070).

Claim 4, Woo further teaches wherein generating the static image of the scene includes arranging the luminance estimation values based on the location indicators (“processor determines, based on an address that corresponds to the event signal that relates to the movement of the object, a location within the display at which the graphic representation 520 is displayed;” paragraph 0088).

Claim 5, Woo further teaches receiving an illumination signal characterizing a change in illumination of the scene (an event signal is generated in response to detecting a change in intensity of incident light; paragraph 0052), wherein determining the plurality of luminance estimation values is based on the illumination signal (the processor may change an intensity in brightness of the graphical representation based on the recognized intensity; paragraph 0151).

Claims 12 and 13 are analyzed and rejected as device claims for performing the method of claims 1 and 5, respectively.
Claim 20 is analyzed and rejected as a non-transitory computer-readable storage medium having instructions to cause a processor to perform the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Zamir (US 2018/0295298 A1).

Claim 2, Woo teaches the method of claim 1, but is silent regarding wherein each of the plurality of events further includes a threshold indicator indicating the respective threshold value.
Zamir teaches an event camera (dynamic vision sensor or event-based camera; paragraph 0025) recording events (event signal; paragraph 0027) wherein each of the plurality of events further includes a threshold indicator indicating the respective threshold value (estimated intensity is based on determining which successive threshold value the pixel inner state has reached; see paragraph 0033 and Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zamir with that of Woo to  provide a versatile sensor to enable the acquisition of regular images from event cameras with minimal adjustments to the sensor (see paragraph 0058 of Zamir). 

Claim 11, Zamir further teaches wherein the plurality of events includes a first event associated with a first pixel element of the event camera and a first respective threshold value (Event 1 is detected when a pixel has reached first threshold value 224; paragraph 0032-0033 and Fig. 3 which is a time-wise plot for an image capture integration process over multiple events from a single pixel) and a second event associated with the first pixel element of the event camera and a second respective threshold value different than the first respective threshold value (Event 2 is detected when the same pixel reaches second threshold value 226, see Figs. 2-3).

Claim 19 is analyzed and rejected as a device claim for performing the method of claim 11.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Cho (US 2015/0069218 A1).

Claim 6, Woo teaches the method of claim 5, but does not expressly teach, wherein the illumination signal is received from an ambient light sensor.
Cho teaches an event camera (dynamic vision sensor; paragraph 0021) wherein an illumination signal is received from an ambient light sensor (ambient light sensor driving unit configured to generate illumination data indicating an intensity of the visible light; paragraph 0021).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Cho with that of Woo in order to provide an imaging device that can perform the operations of a dynamic vision sensor, ambient light sensor, and proximity sensor to have a reduced cost and area (see paragraph 0105 of Cho).

Claim 14 is analyzed and rejected as a device claim for performing the method of claim 6.

Allowable Subject Matter
Claims 7-10 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696